DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.
Response to Amendment
The Amendment filed 4/19/2022 has been entered. Claims 14, 28, 35, and 55 were amended, and claims 1-13, 17, 19, 21-27, 29-31, 38, and 41-47 were canceled. Thus, claims 14-16, 18, 20, 28, 32-37, 39-40, and 48-56 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16, 18, 20, 35-37, 39-40, 48-49, and 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US 8,764,693 B1), hereinafter Graham ‘693, in view of Mogaki et al. (US 4,583,255).
Regarding claim 14, Graham ‘693 discloses a method of treating a spine (device for treating cervical and thoracic spine) (abstract), the method comprising steps of: 
securing a traction device to a head of a user by applying on or more restraining straps to the head to restrict movement of the head in an anatomic anterior direction (traction device 110 strapped to user’s head with restraint straps 158, 160, which also prevent a user from lifting their head upwards in the anatomic anterior direction) (Figs. 10A-10F; col. 12, lines 53-57), the traction device comprising a support frame (frame 112) (Figs. 1-4) having a transverse neck support (neck support 128) (Figs. 1-4) projecting upwardly from a base of the support frame (neck support 128 is above side members 122, 124 of frame 112) (Figs. 1-4) and a first inflatable bladder coupled to the neck support (first inflatable air bladder 116 is coupled to neck support 128) (Figs. 1-3, 10D, 10F; col. 8, line 62), wherein securing the traction device to the head comprises positioning the traction device such that the first inflatable bladder transverses a cervical spine of the user (bladder 116 contacts and applies force to the cervical spine) (Figs. 10D, 10F; col. 9, lines 11-14, 24-26; col. 10, lines 21-36); 
expanding the first inflatable bladder in a direction outward from the neck support and toward and normal to the cervical spine to apply a force vector in the anatomic anterior direction to the cervical spine to force the cervical spine to curve forwardly (bladder 116 expands upwardly and normal to the cervical spine to curve it along the illustrated +Z axis into the normal lordotic shape) (Figs. 1, 10D, 10F; col. 9, lines 11-14, 24-26; col. 10, lines 21-36);
expanding the first inflatable bladder in a transverse direction to apply an angular traction to the cervical spine (bladder 116 expands vertically and transversely to apply an angular traction to the neck) (Figs. 10D, 10F; col. 10, lines 21-36).
Graham ‘693 does not disclose a second inflatable bladder coupled to the neck support, the second inflatable bladder transverses an occiput of the user, wherein the second inflatable bladder is a single cell inflatable bladder, and expanding the second inflatable bladder in the anatomic anterior direction and in an anatomic superior direction toward the occiput to apply a force in the anatomic anterior direction and a force in the anatomic superior direction to the occiput to apply an angular traction to the cervical spine between the second inflatable bladder and the one or more restraining straps and to apply a traction to the occiput to lift the occiput in the anatomic superior direction relative to the cervical spine to decompress an occipital-cervical junction and to apply a force in an anatomic lateral direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction between the second inflatable bladder and the one or more restraining straps, wherein an entirety of the second inflatable bladder is positioned inferior to a crown of the patient while the traction device is secured to the head of the user.
However, Mogaki teaches a pneumatic massage arrangement with a plurality of air chambers for applying force to the neck and shoulder regions (Mogaki; abstract), including a second inflatable bladder coupled to the neck support (air chamber H with air bag 4h coupled to headrest member 10) (Mogaki; Figs. 6A-6B; col. 7, lines 49-68; col. 8, lines 1-3), the second inflatable bladder transverses an occiput of the user (air chamber H bears the occipital region) (Mogaki; Figs. 6A-6B; col. 7, lines 49-68; col. 8, lines 1-3), wherein the second inflatable bladder is a single cell inflatable bladder (air bags are individual, with respective air feed/discharge ports 17/18) (Mogaki; Figs. 1-3B, 6A-6B; col. 6, lines 22-29; col. 7, lines 40-42), and expanding the second inflatable bladder in the anatomic anterior direction and in an anatomic superior direction toward the occiput to apply a force in the anatomic anterior direction and a force in the anatomic superior direction to the occiput to apply an angular traction to the cervical spine (air chamber H expands towards the occiput upwards in an anterior direction and outwards in a superior direction to bear against the user’s occiput, thereby applying traction force in the anatomic anterior direction and anatomic superior direction as claimed, which would thus function to apply force for angular traction to the cervical spine/occiput to decompress an occipital-cervical junction as claimed) (Mogaki; Figs. 6A-6B; col. 7, lines 49-68; col. 8, lines 1-3) and to apply a traction to the occiput to lift the occiput in the anatomic superior direction relative to the cervical spine to decompress an occipital-cervical junction (when air chamber H expands, the user’s occiput is lifted as claimed, and would thus function to decompress an occipital-cervical junction as claimed) (Mogaki; Figs. 6A-6B; col. 7, lines 49-68; col. 8, lines 1-3), wherein an entirety of the second inflatable bladder is positioned inferior to a crown of the patient while the traction device is secured to the head of the user (air chamber H is completely positioned inferior to the crown of the user’s head when the user is on the device) (Mogaki; Figs. 6A-6B). Moreover, Graham ‘693 teaches applying a force in an anatomic lateral direction to provide an uneven distribution of lateral force so as to produce lateral flexion traction between an inflatable bladder and the one or more restraining straps (spacer component 150 can be turned to adjust the position of the bladder such that the bladder can then provide an uneven distribution of force, thereby resulting in lateral flexion traction; the lateral flexion traction would be occurring between the straps 158, 160 above the user and the bladder beneath the user) (Graham ‘693; Figs. 10A-14; col. 15, lines 46-67; col. 16, lines 1-9). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Graham ‘693 method to include a second inflatable bladder and expanding the second inflatable bladder as claimed, as taught by Mogaki, for the purpose of providing a user with a means to massage their occipital region (Mogaki; col. 7, lines 56-58). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Graham ‘693 method such that the second inflatable bladder of Mogaki can also provide an uneven distribution of lateral force so as to produce lateral flexion traction, as suggested by Graham ‘693 bladder 118 and spacer 150, for the purpose of enabling the newly added claimed second inflatable bladder to similarly provide lateral flexion traction to a user at the occiput, thereby enabling the modified Graham ‘693 method to provide a user with lateral flexion traction at two different locations along the spine and thus increasing the number of ways traction can be applied to a user for improved treatment.
With this modification, the modified Graham ‘693 method would thus teach applying the angular traction to the cervical spine between the second inflatable bladder and the one or more restraining straps (Mogaki air chamber H expands at an angle against the user’s occipital region and thus functions to provide traction to the cervical spine; the user’s spine would be between the Mogaki air chamber H beneath the user’s neck and the Graham ‘693 restraint straps 158, 160 above the user’s head) (Graham ‘693, Figs. 10A-10F; Mogaki, Figs. 6A-6B, col. 7 lines 49-68, col. 8 lines 1-3); and applying a force in an anatomic lateral direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction between the second inflatable bladder and the one or more restraining straps (Mogaki air chamber H modified by Graham ‘693 to be also be able to provide a user with lateral flexion traction, similarly to the Graham ‘693 bladder 118, would thus produce uneven lateral force at the occipital region where the Mogaki bladder is located; the user’s spine would be between the Mogaki air chamber H beneath the user’s neck and the Graham ‘693 restraint straps 158, 160 above the user’s head, thus the traction would be between those straps 158, 160 and air chamber H) (Graham ‘693, Figs. 10A-14, col. 15 lines 46-67, col. 16 lines 1-9; Mogaki, Figs. 6A-6B, col. 7 lines 49-68, col. 8 lines 1-3).
Regarding claim 15, the modified Graham ‘693 method teaches comprising the step of alternately inflating and deflating the first and second inflatable bladder (bladders can be alternatively inflated or deflated according to Graham ‘693 in col. 5 lines 33-36; Mogaki teaches air bags can be successively inflated/deflated for a rhythmic wave motion in col. 7 lines 28-48).
Regarding claim 16, the modified Graham ‘693 method teaches comprising the step of repeating inflation and deflation of the first and second inflatable bladders (bladders can be repeatedly inflated or deflated) (Graham ‘693; col. 5, lines 33-36).
Regarding claim 18, Graham ‘693 discloses wherein the traction device comprises a third inflatable bladder coupled to the neck support (second inflatable bladder 118) (Graham ‘693; Figs. 1-3), wherein securing the traction device to the head comprises positioning the traction device such that the third inflatable bladder transverses an upper thoracic spine of the user (bladder 118 is positioned when the device is in use to expand against thoracic spine) (Graham ‘693; Figs. 10D, 10F; col. 9, lines 11-20; col. 11, lines 6-23).
Regarding claim 20, the modified Graham ‘693 method teaches wherein the traction device comprises a valve positioned in communication with a pump system, the first inflatable bladder, and the second inflatable bladder (valve in communication with pump system and bladders) (Graham ‘693; col. 4, lines 33-35), wherein the method further comprises directing flow from the pump system through the valve to the first inflatable bladder and the second inflatable bladder (valve directs flow from pump system to bladders for inflation and deflation) (Graham ‘693; col. 5, lines 39-48).
Regarding claim 35, Graham ‘693 discloses a method of treating a spine (device for treating cervical and thoracic spine) (abstract), the method comprising steps of: 
securing a traction device to a head of a user by applying one or more restraining straps to the head to restrict movement of the head in an anatomic anterior direction (traction device 110 strapped to user’s head with restraint straps 158, 160, which also prevent a user from lifting their head upwards in the anatomic anterior direction) (Figs. 10A-10F; col. 12, lines 53-57), the traction device comprising a support frame (frame 112) (Figs. 1-4) having a transverse neck support (neck support 128) (Figs. 1-4) projecting upwardly from a base of the support frame (neck support 128 is above side members 122, 124 of frame 112) (Figs. 1-4) and first inflatable bladder portion coupled to the neck support (second inflatable bladder 118 is coupled to neck support 128) (Figs. 1-4), wherein securing the traction device to the head comprises positioning the traction device such that the first inflatable bladder transverses an upper thoracic spine of the user (bladder 118 is positioned when the device is in use to expand against thoracic spine) (Graham ‘693; Figs. 10D, 10F; col. 9, lines 11-20; col. 11, lines 6-23),
expanding the first inflatable bladder in a direction toward the upper thoracic spine to apply a force vector in the anatomic anterior direction to the thoracic spine to force the thoracic spine to decompress and reduce hyper-kyphosis of the upper thoracic spine (bladder 118 expands in the -Y direction against the thoracic spine to decompress and reduce hyper-kyphosis) (Graham ‘693; Figs. 1, 10D, 10F; col. 9, lines 11-20; col. 11, lines 6-23).
Graham ‘693  does not disclose a second inflatable bladder coupled to the neck support, the second inflatable bladder transverses an occiput of the user without transversing a cervical spine of the user, wherein the second inflatable bladder is a single cell inflatable bladder, and expanding the second inflatable bladder in the anatomic anterior direction and in an anatomic superior direction toward the occiput to apply a force in the anatomic anterior direction and a force in the anatomic superior direction to the occiput to apply an angular traction to the cervical spine between the second inflatable bladder and the one or more retraining straps and apply a traction to the occiput to lift the occiput in the anatomic superior direction relative to the cervical spine to decompress an occipital-cervical junction and to apply a force in an anatomic lateral direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction between the second inflatable bladder and the one or more restraining straps, wherein an entirety of the second inflatable bladder is positioned inferior to a crown of the patient while the traction device is secured to the head of the user.
However, Mogaki teaches a pneumatic massage arrangement with a plurality of air chambers for applying force to the neck and shoulder regions (Mogaki; abstract), including a second inflatable bladder coupled to the neck support (air chamber H with air bag 4h coupled to headrest member 10) (Mogaki; Figs. 6A-6B; col. 7, lines 49-68; col. 8, lines 1-3), the second inflatable bladder transverses an occiput of the user without transversing  a cervical spine of the user (air chamber H is not transversing the cervical spine, but is rather in use at the user’s occipital region) (Mogaki; Figs. 6A-6B; col. 7, lines 49-68; col. 8, lines 1-3), wherein the second inflatable bladder is a single cell inflatable bladder (air bags are individual, with respective air feed/discharge ports 17/18) (Mogaki; Figs. 1-3B, 6A-6B; col. 6, lines 22-29; col. 7, lines 40-42), and expanding the second inflatable bladder in the anatomic anterior direction and in an anatomic superior direction toward the occiput to apply a force in the anatomic anterior direction and a force in the anatomic superior direction to the occiput to apply an angular traction to the cervical spine (air chamber H expands towards the occiput upwards in an anterior direction and outwards in a superior direction to bear against the user’s occiput, thereby applying traction force in the anatomic anterior direction and anatomic superior direction as claimed, which would thus function to apply force for angular traction to the cervical spine/occiput to decompress an occipital-cervical junction as claimed) (Mogaki; Figs. 6A-6B; col. 7, lines 49-68; col. 8, lines 1-3) and apply a traction to the occiput to lift the occiput in the anatomic superior direction relative to the cervical spine to decompress an occipital-cervical junction (when air chamber H expands, the user’s occiput is lifted as claimed, and would thus function to decompress an occipital-cervical junction as claimed) (Mogaki; Figs. 6A-6B; col. 7, lines 49-68; col. 8, lines 1-3) and wherein an entirety of the second inflatable bladder is positioned inferior to a crown of the patient while the traction device is secured to the head of the user  (air chamber H is completely positioned inferior to the crown of the user’s head when the user is on the device) (Mogaki; Figs. 6A-6B). Moreover, Graham ‘693 teaches applying a force in an anatomic lateral direction to provide an uneven distribution of lateral force so as to produce lateral flexion traction between an inflatable bladder and the one or more restraining straps (spacer component 150 can be turned to adjust the position of the bladder such that the bladder can then provide an uneven distribution of force, thereby resulting in lateral flexion traction; the lateral flexion traction would be occurring between the straps 158, 160 above the user and the bladder beneath the user) (Graham ‘693; Figs. 10A-14; col. 15, lines 46-67; col. 16, lines 1-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Graham ‘693 method to include a second inflatable bladder and expanding the second inflatable bladder as claimed, as taught by Mogaki, for the purpose of providing a user with a means to massage their occipital region (Mogaki; col. 7, lines 56-58). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Graham ‘693 method such that the second inflatable bladder of Mogaki can also provide an uneven distribution of lateral force so as to produce lateral flexion traction, as suggested by Graham ‘693 bladder 118 and spacer 150, for the purpose of enabling the newly added claimed second inflatable bladder to similarly provide lateral flexion traction to a user at the occiput, thereby enabling the modified Graham ‘693 method to provide a user with lateral flexion traction at two different locations along the spine and thus increasing the number of ways traction can be applied to a user for improved treatment.
With this modification, the modified Graham ‘693 method would thus teach applying the angular traction to the cervical spine between the second inflatable bladder and the one or more restraining straps (Mogaki air chamber H expands at an angle against the user’s occipital region and thus functions to provide traction to the cervical spine; the user’s spine would be between the Mogaki air chamber H beneath the user’s neck and the Graham ‘693 restraint straps 158, 160 above the user’s head) (Graham ‘693, Figs. 10A-10F; Mogaki, Figs. 6A-6B, col. 7 lines 49-68, col. 8 lines 1-3); and applying a force in an anatomic lateral direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction between the second inflatable bladder and the one or more restraining straps (Mogaki air chamber H modified by Graham ‘693 to be also be able to provide a user with lateral flexion traction, similarly to the Graham ‘693 bladder 118, would thus produce uneven lateral force at the occipital region where the Mogaki bladder is located; the user’s spine would be between the Mogaki air chamber H beneath the user’s neck and the Graham ‘693 restraint straps 158, 160 above the user’s head, thus the traction would be between those straps 158, 160 and air chamber H) (Graham ‘693, Figs. 10A-14, col. 15 lines 46-67, col. 16 lines 1-9; Mogaki, Figs. 6A-6B, col. 7 lines 49-68, col. 8 lines 1-3).
Regarding claim 36, the modified Graham ‘693 method teaches comprising the step of alternately inflating and deflating the first and second inflatable bladders (bladders can be alternatively inflated or deflated according to Graham ‘693 in col. 5 lines 33-36; Mogaki teaches air bags can be successively inflated/deflated for a rhythmic wave motion in col. 7 lines 28-48).
Regarding claim 37, the modified Graham ‘693 method teaches comprising the step of repeating inflation and deflation of the first and second inflatable bladders (bladders can be repeatedly inflated or deflated) (Graham ‘693; col. 5, lines 33-36).
Regarding claim 39, the modified Graham ‘693 method teaches wherein the traction device comprises a third inflatable bladder portion coupled to the neck support (first inflatable air bladder 116 is coupled to neck support 128) (Graham ‘693; Figs. 1-3, 10D, 10F; col. 8, line 62), wherein securing the traction device to the head comprises positioning the traction device such that the third inflatable bladder transverses the cervical spine of the user (bladder 116 contacts and applies force to the cervical spine) (Graham ‘693; Figs. 10D, 10F; col. 9, lines 11-14, 24-26; col. 10, lines 21-36).
Regarding claim 40, the modified Graham ‘693 method teaches wherein the third inflatable bladder is positioned between the first inflatable bladder and the second inflatable bladder (Graham ‘372 bladder 116 bears against the cervical spine of a user, and thus is between the Graham ‘372  bladder 118 on the thoracic region and the Mogaki air chamber H on the user’s occiput) (Graham ‘372, Figs. 1-3, 10D, 10F; Mogaki, Figs. 6A-6B, col. 7 lines 49-68, col. 8 lines 1-3).
Regarding claim 48, the modified Graham ‘693 method teaches further comprising expanding the third inflatable bladder in a direction toward the upper thoracic spine to apply a force in the anatomic anterior direction to the thoracic spine to force the thoracic spine to decompress and reduce hyper-kyphosis of the upper thoracic spine (bladder 116 expands upwardly and normal to the cervical spine to apply angular traction and to curve it along the illustrated +Z axis into the normal lordotic shape as claimed, and would therefore force the thoracic spine to decompress and reduce hyper-kyphosis of the user) (Figs. 1, 10D, 10F; col. 9, lines 11-14, 24-26; col. 10, lines 21-36).
Regarding claim 49, the modified Graham ‘693 method teaches wherein expanding the third inflatable bladder comprises expanding the third inflatable bladder towards the thoracic spine to apply a force in -5-Application No.: 15/857246Filing Date:December 28, 2017the anatomic lateral direction to the thoracic spine to provide an uneven distribution of lateral force to the thoracic spine so as to produce lateral flexion traction (adjustable spacer 150 adjusts a position of the second inflatable bladder 118 to apply an uneven distribution of lateral force to impart lateral flexion traction to the thoracic region of the user) (Graham ‘693; Figs. 11-14; col. 15, lines 46-67; col. 16, lines 1-9).
Regarding claim 54, the modified Graham ‘693 method teaches wherein expanding the first inflatable bladder comprises expanding the first inflatable bladder towards the thoracic spine to apply a force in the anatomic lateral direction to the thoracic spine to provide an uneven distribution of lateral force to the thoracic spine so as to produce lateral flexion traction (adjustable spacer 150 adjusts a position of the second inflatable bladder 118 to apply an uneven distribution of lateral force to impart lateral flexion traction to the thoracic region of the user) (Graham ‘693; Figs. 11-14; col. 15, lines 46-67; col. 16, lines 1-9).
Regarding claim 55, the modified Graham ‘693 method teaches further comprising expanding the third inflatable bladder in a direction outward from the neck support and toward and normal to the cervical spine to apply a force in the anatomic anterior direction to the cervical spine to force the cervical spine to curve forwardly (bladder 116 expands upwardly and normal to the cervical spine to curve it along the illustrated +Z axis into the normal lordotic shape) (Graham ‘693; Figs. 1, 10D, 10F; col. 9, lines 11-14, 24-26; col. 10, lines 21-36).
Regarding claim 56, the modified Graham ‘693 method teaches wherein expanding the first inflatable bladder comprises expanding the first inflatable bladder towards the upper thoracic spine to apply a force in an anatomic inferior direction to the thoracic spine (bladder 118 inflates and expands to apply a force in a direction down towards the upper thoracic spine for decompression) (Graham ‘693; Figs. 1, 10D, 10F; col. 9, lines 11-14, 24-26; col. 11, lines 6-23).
Claims 28, 32-34, and 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Graham ‘693 in view of Mogaki and Woggon et al. (US 8,323,223 B1).
Regarding claim 28, Graham ‘693 discloses a traction device (device for treating cervical and thoracic spine) (abstract) comprising: 
a frame (frame 112) (Figs. 1-4) having a base (side members 122, 124 of frame 112) (Figs. 1-4) and a neck support (neck support 128) (Figs. 1-4) coupled to the base to support the neck of a user during use (traction device 110 strapped to user’s head supporting the neck) (Figs. 10A-10F); 
a restraining strap configured to restrict movement of the head in an anatomic anterior direction (traction device 110 strapped to user’s head with restraint straps 158, 160, which also prevent a user from lifting their head upwards in the anatomic anterior direction) (Figs. 10A-10F; col. 12, lines 53-57);
a first inflatable bladder coupled to the neck support (second inflatable bladder 118 is coupled to neck support 128) (Figs. 1-4), the first inflatable bladder configured to expand in a first angular direction from the neck support while the neck support supports the neck of the user (bladder 118 expands in the -Y direction against the thoracic spine to decompress and reduce hyper-kyphosis while neck support 128 helps support a user’s neck) (Graham ‘693; Figs. 1, 10D, 10F; col. 9, lines 11-20; col. 11, lines 6-23),
and a third inflatable bladder coupled to the neck support (first inflatable air bladder 116 is coupled to neck support 128) (Figs. 1-3, 10D, 10F; col. 8, line 62), the third inflatable bladder configured to expand in an outward direction from the neck support toward the neck of the user and expandable in a transverse direction normal to the outward direction upon inflation (bladder 116 expands upwards the cervical spine to curve it along the illustrated +Z axis into the normal lordotic shape, as well as expanding out transversely in the illustrated +/-Y directions) (Figs. 1, 10D, 10F; col. 9, lines 11-26; col. 10, lines 21-36);
and wherein upon the third inflatable bladder expanding in the outward direction, the third inflatable bladder bears outwardly against the back of the neck of the user as the third inflatable bladder is inflated and forces the cervical spine to curve forwardly, and upon expanding in the transverse direction, the third inflatable bladder applies an angular traction to the cervical spine as the third inflatable bladder is inflated (bladder 116 expands up normal to the cervical spine at the back of the neck in the +Z direction to curve the neck forwardly; bladder also expands outwardly transversely in the +/-Y directions when inflating to apply angular traction to the neck) (Figs. 1, 10D, 10F; col. 9, lines 11-26; col. 10, lines 21-36).
Graham ‘693 does not disclose a second inflatable bladder coupled to the neck support, the second inflatable bladder being expandable in a second angular direction from the neck support toward an occiput of the user upon inflation, wherein the second inflatable bladder is a single cell inflatable bladder and wherein an entirety of the second inflatable bladder is positioned inferior to a crown of the patient when the movement  of the head is restricted by the restraining strap, wherein upon the second inflatable bladder expanding in the second angular direction, the second inflatable bladder bears angularly against the occiput of the user as the second inflatable bladder is inflated and applies a force in an anatomic superior direction to the occiput to apply an angular traction to the cervical spine between the second inflatable bladder and the restraining strap and apply a traction to the  occiput to lift the occiput in the anatomic superior direction relative to the cervical spine to force the occipital-cervical junction to decompress and applies a force in an anatomic lateral direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to provide lateral flexion traction between the second inflatable bladder and the restraining strap.
However, Mogaki teaches a pneumatic massage arrangement with a plurality of air chambers for applying force to the neck and shoulder regions (Mogaki; abstract), including a second inflatable bladder coupled to the neck support (air chamber H with air bag 4h coupled to headrest member 10) (Mogaki; Figs. 6A-6B; col. 7, lines 49-68; col. 8, lines 1-3), the second inflatable bladder being expandable in a second angular direction from the neck support toward an occiput of the user upon inflation (air chamber H expands towards the occiput upwards in an anterior direction and outwards in a superior direction to bear against the user’s occiput) (Mogaki; Figs. 6A-6B; col. 7, lines 49-68; col. 8, lines 1-3), wherein the second inflatable bladder is a single cell inflatable bladder (air bags are individual, with respective air feed/discharge ports 17/18) (Mogaki; Figs. 1-3B, 6A-6B; col. 6, lines 22-29; col. 7, lines 40-42) and wherein an entirety of the second inflatable bladder is positioned inferior to a crown of the patient (air chamber H is completely positioned inferior to the crown of the user’s head when the user is on the device) (Mogaki; Figs. 6A-6B), wherein upon the second inflatable bladder expanding in the second angular direction, the second inflatable bladder bears angularly against the occiput of the user as the second inflatable bladder is inflated and applies a force in an anatomic superior direction to the occiput to apply an angular traction to the cervical spine (air chamber H expands towards the occiput upwards in an anterior direction and outwards in a superior direction to bear against the user’s occiput, thereby applying traction force in the anatomic anterior direction and anatomic superior direction as claimed, which would thus function to apply force for angular traction to the cervical spine/occiput to decompress an occipital-cervical junction as claimed) (Mogaki; Figs. 6A-6B; col. 7, lines 49-68; col. 8, lines 1-3) and apply a traction to the  occiput to lift the occiput in the anatomic superior direction relative to the cervical spine to force the occipital-cervical junction to decompress (when air chamber H expands, the user’s occiput is lifted as claimed, and would thus function to decompress an occipital-cervical junction as claimed) (Mogaki; Figs. 6A-6B; col. 7, lines 49-68; col. 8, lines 1-3). Moreover, Graham ‘693 teaches applying a force in an anatomic lateral direction to provide an uneven distribution of lateral force so as to produce lateral flexion traction between an inflatable bladder and the one or more restraining straps (spacer component 150 can be turned to adjust the position of the bladder such that the bladder can then provide an uneven distribution of force, thereby resulting in lateral flexion traction; the lateral flexion traction would be occurring between the straps 158, 160 above the user and the bladder beneath the user) (Graham ‘693; Figs. 10A-14; col. 15, lines 46-67; col. 16, lines 1-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Graham ‘693 device to include a second inflatable bladder and expanding the second inflatable bladder as claimed, as taught by Mogaki, for the purpose of providing a user with a means to massage their occipital region (Mogaki; col. 7, lines 56-58). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Graham ‘693 device such that the second inflatable bladder of Mogaki can also provide an uneven distribution of lateral force so as to produce lateral flexion traction, as suggested by Graham ‘693 bladder 118 and spacer 150, for the purpose of enabling the newly added claimed second inflatable bladder to similarly provide lateral flexion traction to a user at the occiput, thereby enabling the modified Graham ‘693 device to provide a user with lateral flexion traction at two different locations along the spine and thus increasing the number of ways traction can be applied to a user for improved treatment.
With this modification, the modified Graham ‘693 device would thus teach wherein an entirety of the second inflatable bladder is positioned inferior to a crown of the patient when the movement of the head is restricted by the restraining strap (Mogaki air chamber H is completely positioned inferior to the crown of the user’s head when the user is on the device; Graham ‘693 restraint straps 158, 160 would restrict the user’s head movement when in use) (Graham ‘693, Figs. 10A-10F; Mogaki, Figs. 6A-6B), the second inflatable bladder is inflated and applies a force in an anatomic superior direction to the occiput to apply an angular traction to the cervical spine between the second inflatable bladder and the restraining strap (Mogaki air chamber H expands at an angle against the user’s occipital region and thus functions to provide traction to the cervical spine; the user’s spine would be between the Mogaki air chamber H beneath the user’s neck and the Graham ‘693 restraint straps 158, 160 above the user’s head) (Graham ‘693, Figs. 10A-10F; Mogaki, Figs. 6A-6B, col. 7 lines 49-68, col. 8 lines 1-3), and applies a force in an anatomic lateral direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to provide lateral flexion traction between the second inflatable bladder and the restraining strap (Mogaki air chamber H modified by Graham ‘693 to be also be able to provide a user with lateral flexion traction, similarly to the Graham ‘693 bladder 118, would thus produce uneven lateral force at the occipital region where the Mogaki bladder is located; the user’s spine would be between the Mogaki air chamber H beneath the user’s neck and the Graham ‘693 restraint straps 158, 160 above the user’s head, thus the traction would be between those straps 158, 160 and air chamber H) (Graham ‘693, Figs. 10A-14, col. 15 lines 46-67, col. 16 lines 1-9; Mogaki, Figs. 6A-6B, col. 7 lines 49-68, col. 8 lines 1-3).
Graham ‘693 does not disclose wherein the first inflatable bladder is dimensioned such that upon the first inflatable bladder expanding in the first angular direction while the neck support supports the neck of the user, the first inflatable bladder has a length along a superior-inferior axis greater than a length of the second inflatable bladder along the superior-inferior axis upon the second inflatable bladder expanding in the second angular direction and greater than a length of the third inflatable bladder along the superior-inferior axis upon the third inflatable bladder expanding in the outward direction such that the first inflatable bladder bears angularly against the back of the upper thoracic region of the user and the mid thoracic region of the user at least partially below a T7 vertebra as the first inflatable bladder is inflated and forces the thoracic spine to decompress and reduces hyper-kyphosis of the upper thoracic spine and the mid thoracic spine.
However, Woggon teaches a traction apparatus (Woggon; abstract) with three sections: one of supporting the head, one for supporting the neck, and one for supporting the upper back (cushion 20, apparatus 40, and apparatus 100, respectively) (Woggon; Fig. 1). Woggon suggests the first support for the upper back (i.e. apparatus 100) has a length along a superior-inferior axis greater than a length of the second support for the neck (i.e. apparatus 40) along the superior-inferior axis and greater than a length of the third support for the head along the superior-inferior axis (i.e. cushion 20) (see annotated Image 1 below).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Graham ‘693 device such that the first inflatable bladder (i.e. the portion supporting the upper back) has a length along a superior-inferior axis greater than a length of the second inflatable bladder (i.e. the portion supporting the head) along the superior-inferior axis and greater than a length of the third inflatable bladder along the superior-inferior axis (i.e. the portion supporting the neck), as suggested by Woggon, for the purpose of ensuring a greater area along the upper back of a patient is supported and treated by the device.
With this modification, the modified Graham ‘693 device would thus teach wherein the first inflatable bladder is dimensioned such that upon the first inflatable bladder expanding in the first angular direction while the neck support supports the neck of the user (bladder 118 expands in the -Y direction against the thoracic spine to decompress and reduce hyper-kyphosis while neck support 128 helps support a user’s neck) (Graham ‘693; Figs. 1, 10D, 10F; col. 9, lines 11-20; col. 11, lines 6-23), the first inflatable bladder has a length along a superior-inferior axis greater than a length of the second inflatable bladder along the superior-inferior axis upon the second inflatable bladder expanding in the second angular direction and greater than a length of the third inflatable bladder along the superior-inferior axis upon the third inflatable bladder expanding in the outward direction (Graham ‘693 bladder 118 modified in view of Woggon to be longer than the other two bladders of the modified Graham ‘693 device) such that the first inflatable bladder bears angularly against the back of the upper thoracic region of the user and the mid thoracic region of the user at least partially below a T7 vertebrae (Graham ‘693 shows bladder 116 is below at least a T5 vertebra; with the bladder 116 being modified in view of Woggon to be longer and thus support more of the upper back, the bladder 116 structure could thus be feasibly used below a T7 vertebrae) (Graham ‘693; Figs. 10D, 10F; col. 9, lines 11-20; col. 11, lines 6-23) as the first inflatable bladder is inflated and forces the thoracic spine to decompress and reduces hyper-kyphosis of the upper thoracic spine and the mid thoracic spine (bladder 118 expands in the -Y direction against the thoracic spine to decompress and reduce hyper-kyphosis of the thoracic spine) (Graham ‘693; Figs. 1, 10D, 10F; col. 9, lines 11-20; col. 11, lines 6-23).

    PNG
    media_image1.png
    507
    652
    media_image1.png
    Greyscale

Image 1. Annotated Woggon Fig. 1 to show comparative lengths of the three distinct parts of the invention.
Regarding claim 32, the modified Graham ‘693 device teaches further comprising a spacer configured to be coupled between a portion of the frame and the first inflatable bladder to adjust the angulation of the first inflatable bladder during inflation (spacer component 150 between a portion of frame 12 and the bladder 118; can be turned to adjust the position of the bladder such that the bladder can then provide an uneven distribution of force, thereby resulting in lateral flexion traction) (Graham ‘693; Figs. 1-4, 8, 11-14; col. 15, lines 46-67; col. 16, lines 1-9).
Regarding claim 33, the modified Graham ‘693 device teaches wherein the spacer is a wedge-shaped spacer (spacer component 150 is wedge shaped) (Graham ‘693; Figs. 8, 11-14; col. 16, lines 29-31).
Regarding claim 34, the modified Graham ‘693 device teaches wherein the spacer is rotatable (spacer component 150 is rotatable) (Graham ‘693; Figs. 8, 11-14; col. 15, lines 46-67; col. 16, lines 1-9, 29-31).
Regarding claim 50, the modified Graham ‘693 device teaches further comprising a spacer configured to be coupled between a portion of the frame and the second inflatable bladder to adjust the angulation of the second inflatable bladder during inflation (Graham ‘693 spacer component 150 between a portion of Graham ‘693 frame 12 and the Mogaki air chamber H at the occipital region; can be turned to adjust the position of the bladder such that the bladder can then provide an uneven distribution of force, thereby resulting in lateral flexion traction) (Graham ‘693, Figs. 1-4, 8, 11-14, col. 15 lines 46-67, col. 16 lines 1-9; Mogaki, Figs. 6A-6B).
Regarding claim 51, the modified Graham ‘693 device teaches wherein the spacer is a wedge-shaped spacer (spacer component 150 is wedge shaped) (Graham ‘693; Figs. 8, 11-14; col. 16, lines 29-31).
Regarding claim 52, the modified Graham ‘693 device teaches wherein the spacer is rotatable (spacer component 150 is rotatable) (Graham ‘693; Figs. 8, 11-14; col. 15, lines 46-67; col. 16, lines 1-9, 29-31).
Regarding claim 53, the modified Graham ‘693 device teaches wherein upon inflation of the first inflatable bladder, the first inflatable bladder applies a force in the anatomic lateral direction to the thoracic spine to provide an uneven distribution of lateral force to the thoracic spine so as to produce lateral flexion traction  (spacer component 150 can be turned to adjust the position of the bladder 118 against the thoracic region such that the bladder 118 can then provide an uneven distribution of force, thereby resulting in lateral flexion traction at the thoracic region) (Graham ‘693; Figs. 1-4, 8, 11-14; col. 15, lines 46-67; col. 16, lines 1-9).
Double Patenting
Claims 14-16, 18, 20, 28, 32-37, 39-40, and 48-56 of this application are patentably indistinct from claims 8 and 17 of Application No. 17/460,817 (hereinafter ‘817) and claims 1 and 3-5 from U.S. Patent No. 10,363,193 (hereinafter ‘193). Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-16, 18, 20, 35-37, 39-40, 48-49, and 54-56 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,363,193 (hereinafter ‘193) in view of Graham ‘693 and Mogaki.
Regarding claim 14, ‘193 discloses a method of treating a spine (the traction device is used on the spine, as the bladders are inflated towards occiput, cervical spine, and thoracic spine regions) (claim 1), the method comprising steps of: 
the traction device comprising a support frame having a transverse neck support projecting upwardly from a base of the support frame (a frame having a base and neck support coupled to the base) (claim 1; col. 39, lines 6-7) and first and second inflatable bladders coupled to the neck support (first inflatable bladder and third inflatable bladder, respectively, are coupled to the neck support) (claim 1; col. 39, lines 8-13, 19-23), wherein securing the traction device to the head comprises positioning the traction device such that the first inflatable bladder transverses a cervical spine of the user (first inflatable bladder is positioned to expand towards the neck of a user to force the cervical spine to curve forwardly) (claim 1; col. 39, lines 8-13, 24-31), and such that the second inflatable bladder transverses an occiput of the user (third inflatable bladder is positioned to expand angularly towards the occiput of a user to decompress the occipital-cervical junction) (claim 1; col. 39, lines 19-23, 38-42), 
expanding the first inflatable bladder in a direction outward from the neck support and toward and normal to the cervical spine to force the cervical spine to apply a force vector in an anatomic anterior direction to the cervical spine to curve forwardly (first inflatable bladder is positioned to expand towards the neck of a user to force the cervical spine to curve forwardly) (claim 1; col. 39, lines 8-13, 24-31); 
expanding the first inflatable bladder in a transverse direction to apply an angular traction to the cervical spine (as the first inflatable bladder expands against the cervical spine, it would also apply angular traction to the cervical spine) (claim 1; col. 39, lines 8-13, 24-31);
and expanding the second inflatable bladder in the anatomic anterior direction and in an anatomic superior direction toward the occiput to apply a force vector in the anatomic anterior direction and a force vector in the anatomic superior direction to the occiput to apply an angular traction to the cervical spine and apply a traction to the occiput to lift the occiput in the anatomic superior direction relative to the cervical spine to decompress an occipital-cervical junction (third inflatable bladder is positioned to expand angularly towards the occiput of a user to decompress the occipital-cervical junction, and would thus expand in the directions claimed as needed for lifting the occiput and the decompression of the occipital-cervical junction) (claim 1; col. 39, lines 19-23, 38-42).
U.S. Patent ‘193 does not disclose securing a traction device to a head of a user by applying one or more restraining straps to the head to restrict movement of the head in an anatomic anterior direction, the angular traction to the cervical spine between the second inflatable bladder and the one or more retraining straps.
However, Graham ‘693 teaches a traction device (Graham ‘693; abstract) including securing a traction device to a head of a user by applying one or more restraining straps to the head to restrict movement of the head in an anatomic anterior direction (straps 158, 160 secure the user’s head to the traction device as the user is lying down, thereby restricting the movement of the user’s head in all directions) (Graham ‘693; Figs. 10C-10F; col. 12, lines 53-67; col. 13, lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of ‘193 to include securing a traction device to a head of a user by applying one or more restraining straps to the head to restrict movement of the head in an anatomic anterior direction, as taught by Graham ‘693, for the purpose of ensuring the user’s head is securely fixed to the traction device while the user is lying flat on a horizontal surface (Graham ‘693; col. 12, lines 53-67; col. 13, lines 1-3).
With this modification, the modified ‘193 would thus teach the angular traction to the cervical spine between the second inflatable bladder and the one or more retraining straps (angular traction towards the occiput would be occurring at the user between the ‘193 third inflatable bladder beneath the user and the ‘693 straps 158, 160 above the user) (‘193, claim 1, col. 39 lines 19-23, 38-42; Graham ‘693, Figs. 10C-10F, col. 12 lines 53-67, col. 13 lines 1-3).
U.S. Patent ‘193 does not disclose wherein the second inflatable bladder is a single cell inflatable bladder; wherein an entirety of the second inflatable bladder is positioned inferior to a crown of the patient while the traction device is secured to the head of the user.
However, Mogaki teaches a pneumatic massage arrangement with a plurality of air chambers for applying force to the neck and shoulder regions (Mogaki; abstract), wherein the second inflatable bladder is a single cell inflatable bladder (air bags are individual, with respective air feed/discharge ports 17/18) (Mogaki; Figs. 1-3B, 6A-6B; col. 6, lines 22-29; col. 7, lines 40-42); wherein an entirety of the second inflatable bladder is positioned inferior to a crown of the patient while the traction device is secured to the head of the user (air chamber H is completely positioned inferior to the crown of the user’s head when the user is on the device) (Mogaki; Figs. 6A-6B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘193 method such that the second inflatable bladder is a single cell inflatable bladder, and wherein an entirety of the second inflatable bladder is positioned inferior to a crown of the patient while the traction device is secured to the head of the user, as taught by Mogaki, for the purpose of ensuring the bladder can be independently filled separately from the other bladders thereby allowing for greater bladder expansion control, as well as for the purpose of providing the bladder with a specific position on the user which would allow for the whole bladder to be working to act on the user’s occiput without extraneous portions beyond the user’s crown which would not be working to act on the user’s occiput.
U.S. Patent ‘193 does not disclose the second inflatable bladder to apply a force in an anatomic lateral direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction between the second inflatable bladder and the one or more restraining straps.
However, ‘193 does teach a spacer for the second inflatable bladder to adjust the angulation of the bladder during inflation (spacer between third inflatable bladder, which is for the occiput, and the frame) (‘193; claim 3). Furthermore, Graham ‘693 teaches a spacer for adjusting angulation of a bladder such that the bladder can apply a force in an anatomic lateral direction to provide an uneven distribution of lateral force so as to produce lateral flexion traction (adjustable spacer 150 adjusts a position of the second inflatable bladder 118 to apply an uneven distribution of lateral force to impart lateral flexion traction) (Graham ‘693; Figs. 11-14; col. 15, lines 46-67; col. 16, lines 1-9). Thus, a spacer for adjusting angulation of a bladder, such as in ‘193 claim 3 with the third bladder for the occiput, can be used for applying a force in an anatomic lateral direction to provide an uneven distribution of lateral force so as to produce lateral flexion traction as taught by Graham ‘693.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘193 method to include the second inflatable bladder to apply a force in an anatomic lateral direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction, as taught by ‘193 and Graham ‘693, for the purpose of providing the user with an additional means for therapy and treatment.
With this modification, the modified ‘193 would thus teach producing the lateral flexion traction between the second inflatable bladder and the one or more restraining straps (lateral flexion traction towards the occiput would be occurring at the user between the ‘193 third inflatable bladder beneath the user and the ‘693 straps 158, 160 above the user) (‘193, claim 1, col. 39 lines 19-23, 38-42; Graham ‘693, Figs. 10C-10F, col. 12 lines 53-67, col. 13 lines 1-3).
Regarding claim 15, the modified ‘193 method does not teach comprising the step of alternately inflating and deflating the first and second inflatable bladders.
However, Graham ‘693 further teaches comprising the step of alternately inflating and deflating the first and second inflatable bladders (alternately inflating and deflating the bladder portions, the processes being repeatable) (Graham ‘693; col. 5, lines 33-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘193 method such that it includes the step of alternately inflating and deflating the first and second inflatable bladders, as taught by Graham ‘693, for the purpose of controlling the lifting and stretching of the spine according to the user’s tolerance and promoting nutrient transport to the intervertebral discs as the spine is forced from lesser arcs to greater arcs alternatively (Graham ‘693; col. 8, lines 44-57).
Regarding claim 16, the modified ‘193 method teaches comprising the step of repeating inflation and deflation of the first and second inflatable bladders (alternately inflating and deflating the bladder portions, the processes being repeatable) (Graham ‘693; col. 5, lines 33-36).
Regarding claim 18, the modified ‘193 method teaches wherein the traction device comprises a third inflatable bladder coupled to the neck support, wherein securing the traction device to the head comprises positioning the traction device such that the third inflatable bladder transverses an upper thoracic spine of the user (second bladder for expanding against the thoracic region) (‘193; claim 1, lines 14-18, 32-37).
Regarding claim 20, the modified ‘193 method does not teach wherein the traction device comprises a valve positioned in communication with a pump system, the first inflatable bladder, and the second inflatable bladder, wherein the method further comprises directing flow from the pump system through the valve to the first inflatable bladder and the second inflatable bladder.
However, Graham ‘693 further teaches wherein the traction device comprises a valve positioned in communication with a pump system, the first inflatable bladder, and the second inflatable bladder, wherein the method further comprises directing flow from the pump system through the valve to the first inflatable bladder and the second inflatable bladder (valve communicates with bladders and pump system; flow directed though the pump system with a valve to the bladders) (Graham ‘693; col. 4, lines 33-35; col. 5, lines 39-44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘193 method such that it includes wherein the traction device comprises a valve positioned in communication with a pump system, the first inflatable bladder, and the second inflatable bladder, wherein the method further comprises directing flow from the pump system through the valve to the first inflatable bladder and the second inflatable bladder, as taught by Graham ‘693, for the purpose of providing the invention with a mechanism for allowing the different bladders to be alternatively and repeatedly inflated and deflated (Graham ‘693; col. 5, lines 33-48).
Regarding claim 35, ‘193 discloses a method of treating a spine (the traction device is used on the spine, as the bladders are inflated towards occiput, cervical spine, and thoracic spine regions) (claim 1), the method comprising steps of: the traction device comprising a support frame having a transverse neck support projecting upwardly from a base of the support frame (a frame having a base and neck support coupled to the base) (claim 1; col. 39, lines 6-7) and first and second inflatable bladder coupled to the neck support (second inflatable bladder and third inflatable bladder, respectively, are coupled to the neck support) (claim 1; col. 39, lines 14-23), wherein securing the traction device to the head comprises positioning the traction device such that the first inflatable bladder transverses an upper thoracic spine of the user (second bladder configured to expand against the thoracic region of the user’s spine) (claim 1; col. 39, lines 14-18, 32-37), and such that the second inflatable bladder transverses an occiput of the user without transversing a cervical spine of the user (the third inflatable bladder is described as transversing/expanding towards the occiput, while a different first bladder transverses the cervical spine, thus one of ordinary skill in the art would understand that the third inflatable bladder would not be transversing the cervical spine) (claim 1; col. 39, lines 19-23, 38-42); 
expanding the first inflatable bladder in a direction toward the upper thoracic spine to apply a force vector in an anatomic anterior direction to the thoracic spine to force the thoracic spine to decompress and reduce hyper-kyphosis of the upper thoracic spine (second bladder configured to expand against the thoracic region of the user’s spine for decompression and reducing hyper-kyphosis) (claim 1; col. 39, lines 14-18, 32-37);
and-4-Application No.: 15/857246 Filing Date:December 28, 2017expanding the second inflatable bladder in the anatomic anterior direction and in  an anatomic superior direction toward the occiput to apply a force in the anatomic anterior direction and a force in the anatomic superior direction to the occiput to apply an angular traction to the cervical spine and apply a traction to the occiput to lift the occiput in the anatomic superior direction relative to the cervical spine to decompress an occipital-cervical junction (third bladder expands in an angular direction towards the user occiput to provide angular traction, lift, and decompress the occipital-cervical junction; this bladder would expand upwards towards a user, or in an anterior direction, as  well as in a superior direction angularly towards the user’s occiput) (claim 1; col. 39, lines 19-23, 38-42).
U.S. Patent ‘193 does not disclose securing a traction device to a head of a user by applying one or more restraining straps to the head to restrict movement of the head in an anatomic anterior direction; apply an angular traction to the cervical spine between the second inflatable bladder and the one or more straining straps.
However, Graham ‘693 teaches a traction device (Graham ‘693; abstract) including securing a traction device to a head of a user by applying one or more restraining straps to the head to restrict movement of the head in an anatomic anterior direction (straps 158 160 secure the user’s head to the traction device as the user is lying down, thereby restricting the movement of the user’s head in all directions) (Graham ‘693; Figs. 10C-10F; col. 12, lines 53-67; col. 13, lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of ‘193 to include securing a traction device to a head of a user by applying one or more restraining straps to the head to restrict movement of the head in an anatomic anterior direction, as taught by Graham ‘693, for the purpose of ensuring the user’s head is securely fixed to the traction device while the user is lying flat on a horizontal surface (Graham ‘693; col. 12, lines 53-67; col. 13, lines 1-3).
With this modification, the modified ‘193 would thus teach applying an angular traction to the cervical spine between the second inflatable bladder and the one or more straining straps (angular traction towards the occiput would be occurring at the user between the ‘193 third inflatable bladder beneath the user and the ‘693 straps 158, 160 above the user) (‘193, claim 1, col. 39 lines 19-23, 38-42; Graham ‘693, Figs. 10C-10F, col. 12 lines 53-67, col. 13 lines 1-3).
U.S. Patent ‘193 does not disclose wherein the second inflatable bladder is a single cell inflatable bladder; wherein an entirety of the second inflatable bladder is positioned inferior to a crown of the patient while the traction device is secured to the head of the user. 
However, Mogaki teaches a pneumatic massage arrangement with a plurality of air chambers for applying force to the neck and shoulder regions (Mogaki; abstract), wherein the second inflatable bladder is a single cell inflatable bladder (air bags are individual, with respective air feed/discharge ports 17/18) (Mogaki; Figs. 1-3B, 6A-6B; col. 6, lines 22-29; col. 7, lines 40-42); wherein an entirety of the second inflatable bladder is positioned inferior to a crown of the patient while the traction device is secured to the head of the user (air chamber H is completely positioned inferior to the crown of the user’s head when the user is on the device) (Mogaki; Figs. 6A-6B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘193 method such that the second inflatable bladder is a single cell inflatable bladder, and wherein an entirety of the second inflatable bladder is positioned inferior to a crown of the patient while the traction device is secured to the head of the user, as taught by Mogaki, for the purpose of ensuring the bladder can be independently filled separately from the other bladders thereby allowing for greater bladder expansion control, as well as for the purpose of providing the bladder with a specific position on the user which would allow for the whole bladder to be working to act on the user’s occiput without extraneous portions beyond the user’s crown which would not be working to act on the user’s occiput.
U.S. Patent ‘193 does not disclose the second inflatable bladder to apply a force in an anatomic lateral direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction between the second inflatable bladder and the one or more restraining straps.
However, ‘193 does teach a spacer for the second inflatable bladder to adjust the angulation of the bladder during inflation (spacer between third inflatable bladder, which is for the occiput, and the frame) (‘193; claim 3). Furthermore, Graham ‘693 teaches a spacer for adjusting angulation of a bladder such that the bladder can apply a force in an anatomic lateral direction to provide an uneven distribution of lateral force so as to produce lateral flexion traction (adjustable spacer 150 adjusts a position of the second inflatable bladder 118 to apply an uneven distribution of lateral force to impart lateral flexion traction) (Graham ‘693; Figs. 11-14; col. 15, lines 46-67; col. 16, lines 1-9). Thus, a spacer for adjusting angulation of a bladder, such as in ‘193 claim 3 with the third bladder for the occiput, can be used for applying a force in an anatomic lateral direction to provide an uneven distribution of lateral force so as to produce lateral flexion traction as taught by Graham ‘693.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘193 method to include the second inflatable bladder to apply a force in an anatomic lateral direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction, as taught by ‘193 and Graham ‘693, for the purpose of providing the user with an additional means for therapy and treatment.
With this modification, the modified ‘193 would thus teach producing the lateral flexion traction between the second inflatable bladder and the one or more restraining straps (lateral flexion traction towards the occiput would be occurring at the user between the ‘193 third inflatable bladder beneath the user and the ‘693 straps 158, 160 above the user) (‘193, claim 1, col. 39 lines 19-23, 38-42; Graham ‘693, Figs. 10C-10F, col. 12 lines 53-67, col. 13 lines 1-3).
Regarding claim 36, the modified ‘193 method does not teach comprising the step of alternately inflating and deflating the first and second inflatable bladders.
However, Graham ‘693 further teaches comprising the step of alternately inflating and deflating the first and second inflatable bladders (alternately inflating and deflating the bladder portions, the processes being repeatable) (Graham ‘693; col. 5, lines 33-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘193 method such that it includes the step of alternately inflating and deflating the first and second inflatable bladders, as taught by Graham ‘193, for the purpose of controlling the lifting and stretching of the spine according to the user’s tolerance and promoting nutrient transport to the intervertebral discs as the spine is forced from lesser arcs to greater arcs alternatively (Graham ‘693; col. 8, lines 44-57).
Regarding claim 37, the modified ‘193 method teaches comprising the step of repeating inflation and deflation of the first and second inflatable bladders (alternately inflating and deflating the bladder portions, the processes being repeatable) (Graham ‘693; col. 5, lines 33-36).
Regarding claim 39, the modified ‘193 method teaches wherein the traction device comprises a third inflatable bladder coupled to the neck support (first inflatable bladder) (‘193; claim 1; col. 39 lines 8-13, 24-31), wherein securing the traction device to the head comprises positioning the traction device such that the third inflatable bladder transverses the cervical spine of the user (first inflatable bladder expands outwards towards the cervical spine) (‘193; claim 1; col. 39 lines 8-13, 24-31).
Regarding claim 40, the modified ‘193 method teaches wherein the third inflatable bladder is positioned between the first inflatable bladder and the second inflatable bladder (the cervical spine is between the occiput and thoracic regions, and thus the first inflatable bladder normal to the cervical spine must be between the second and third bladders which respectively transverse the thoracic and occiput regions) (‘193; claim 1; col. 39, lines 8-42).
Regarding claim 48, the modified ‘193 method teaches further comprising expanding the third inflatable bladder in a direction toward the upper thoracic spine to apply a force in the anatomic anterior direction to the thoracic spine to force the thoracic spine to decompress and reduce hyper-kyphosis of the upper thoracic spine (second bladder configured to expand against the thoracic region of the user’s spine for decompression and reducing hyper-kyphosis) (‘193; claim 1; col. 39, lines 14-18, 32-37).
Regarding claim 49, the modified ‘193 method teaches wherein expanding the third inflatable bladder comprises expanding the third inflatable bladder towards the thoracic spine to apply a force in-5-Application No.: 15/857246Filing Date:December 28, 2017 the anatomic lateral direction to the thoracic spine to provide an uneven distribution of lateral force to the thoracic spine so as to produce lateral flexion traction (adjustable spacer 150 adjusts a position of the second inflatable bladder 118 to apply an uneven distribution of lateral force to impart lateral flexion traction to the thoracic region) (Graham ‘693; Figs. 11-14; col. 15, lines 46-67; col. 16, lines 1-9).
Regarding claim 54, the modified ‘193 method teaches wherein expanding the first inflatable bladder comprises expanding the first inflatable bladder towards the thoracic spine to apply a force in the anatomic lateral direction to the thoracic spine to provide an uneven distribution of lateral force to the thoracic spine so as to produce lateral flexion traction (adjustable spacer 150 adjusts a position of the second inflatable bladder 118 to apply an uneven distribution of lateral force to impart lateral flexion traction to the thoracic region) (Graham ‘693; Figs. 11-14; col. 15, lines 46-67; col. 16, lines 1-9).
Regarding claim 55, the modified ‘193 method teaches further comprising expanding the third inflatable bladder in a direction outward from the neck support and toward and normal to the cervical spine to apply a force in the anatomic anterior direction to the cervical spine to force the cervical spine to curve forwardly (first inflatable bladder expands outwards towards the back of the neck and normal to the cervical spine to force the cervical spine to curve forwardly) (‘193; claim 1; col. 39 lines 8-13, 24-31).
Regarding claim 56, the modified ‘193 method teaches wherein expanding the first inflatable bladder comprises expanding the first inflatable bladder towards the upper thoracic spine to apply a force in an anatomic inferior direction to the thoracic spine (second bladder configured to expand against the thoracic region of the user’s spine to apply a force for decompression and reducing hyper-kyphosis) (‘193; claim 1; col. 39, lines 14-18, 32-37).
Claims 28, 32-34, and 50-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of U.S. Patent No. 10,363,193 (hereinafter ‘193) and further in view of Graham ‘693, Mogaki, and Woggon.
Regarding claim 28, ‘193 discloses a traction device (claim 1; col. 39, line 5) comprising: a frame having a base and a neck support coupled to the base to support the neck of a user during use (claim 1; col. 39, lines 6-7); 
a first inflatable bladder coupled to the neck support, the first inflatable bladder configured to expand in a first angular direction from the neck support while the neck support supports the neck of the user (second inflatable bladder) (claim 1; col. 39, lines 14-17, lines 32-37); 
a second inflatable bladder coupled to the neck support, the second inflatable bladder being expandable in a second angular direction from the neck support toward an occiput of the user upon inflation (third inflatable bladder) (claim 1; col. 39, lines 19-23, lines 38-42);
and a third inflatable bladder coupled to the neck support, the third inflatable bladder configured to expand in an outward direction from the neck support toward the neck of the user and expandable in a transverse direction normal to the outward direction upon inflation (first inflatable bladder) (claim 1; col. 39, lines 8-13, lines 24-31); 
wherein upon the second inflatable bladder expanding in the second angular direction, the second inflatable bladder bears angularly against the occiput of the user as the second inflatable bladder is inflated and applies a force in the anatomic superior direction to the occiput to apply an angular traction to the cervical spine between the second inflatable bladder and the retraining strap and apply a traction to the occiput to lift the occiput in the anatomic superior direction relative to the cervical spine to force the occipital-cervical junction to decompress (third bladder expands in a second angular direction towards the user occiput to provide angular traction, lift, and decompress the occipital-cervical junction; this bladder would expand angularly in a superior direction when expanding towards the user’s occiput) (claim 1; col. 39, lines 19-23, 38-42);
and wherein upon the third inflatable bladder expanding in the outward direction, the third inflatable bladder bears outwardly against the back of the neck of the user as the third inflatable bladder is inflated and forces the cervical spine to curve forwardly, and upon expanding in the-3-Application No.: 15/857246Filing Date:December 28, 2017 transverse direction, the third inflatable bladder applies an angular traction to the cervical spine as the third inflatable bladder is inflated (first inflatable bladder forces the cervical spine to curve forwardly) (claim 1; col. 39, lines 8-13, lines 24-31).
U.S. Patent ‘193 does not disclose a restraining strap configured to restrict movement of the head in an anatomic anterior direction.
However, Graham ‘693 teaches a traction device (Graham ‘693; abstract) including a restraining strap configured to restrict movement of the head in an anatomic anterior direction (straps 158 160 secure the user’s head to the traction device as the user is lying down, thereby restricting the movement of the user’s head in all directions) (Graham ‘693; Figs. 10C-10F; col. 12, lines 53-67; col. 13, lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of ‘193 to include a restraining strap configured to restrict movement of the head in an anatomic anterior direction, as taught by Graham ‘693, for the purpose of ensuring the user’s head is securely fixed to the traction device while the user is lying flat on a horizontal surface (Graham ‘693; col. 12, lines 53-67; col. 13, lines 1-3).
U.S. Patent ‘193 does not disclose wherein the second inflatable bladder is a single cell inflatable bladder and wherein an entirety of the second inflatable bladder is positioned inferior to a crown of the patient while the traction device is secured to the head of the user when the movement of the head is restricted by the restraining strap.
However, Mogaki teaches a pneumatic massage arrangement with a plurality of air chambers for applying force to the neck and shoulder regions (Mogaki; abstract), wherein the second inflatable bladder is a single cell inflatable bladder (air bags are individual, with respective air feed/discharge ports 17/18) (Mogaki; Figs. 1-3B, 6A-6B; col. 6, lines 22-29; col. 7, lines 40-42); wherein an entirety of the second inflatable bladder is positioned inferior to a crown of the patient while the traction device is secured to the head of the user (air chamber H is completely positioned inferior to the crown of the user’s head when the user is on the device) (Mogaki; Figs. 6A-6B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘193 device such that the second inflatable bladder is a single cell inflatable bladder, and wherein an entirety of the second inflatable bladder is positioned inferior to a crown of the patient while the traction device is secured to the head of the user, as taught by Mogaki, for the purpose of ensuring the bladder can be independently filled separately from the other bladders thereby allowing for greater bladder expansion control, as well as for the purpose of providing the bladder with a specific position on the user which would allow for the whole bladder to be working to act on the user’s occiput without extraneous portions beyond the user’s crown which would not be working to act on the user’s occiput.
With this modification, the modified ‘193 device would thus teach wherein an entirety of the second inflatable bladder is positioned inferior to a crown of the patient when the movement of the head is restricted by the restraining strap (Mogaki air chamber H is completely positioned inferior to the crown of the user’s head when the user is on the device; Graham ‘693 restraint straps 158, 160 would restrict the user’s head movement when in use) (Graham ‘693, Figs. 10A-10F; Mogaki, Figs. 6A-6B).
U.S. Patent ‘193 does not disclose wherein the first inflatable bladder is dimensioned such that upon the first inflatable bladder 
However, Woggon teaches a traction apparatus (Woggon; abstract) with three sections: one of supporting the head, one for supporting the neck, and one for supporting the upper back (cushion 20, apparatus 40, and apparatus 100, respectively) (Woggon; Fig. 1). Woggon suggests the first support for the upper back (i.e. apparatus 100) has a length along a superior-inferior axis greater than a length of the second support for the neck (i.e. apparatus 40) along the superior-inferior axis and greater than a length of the third support for the head along the superior-inferior axis (i.e. cushion 20) (see annotated Image 1 above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Graham ‘372 device such that the first inflatable bladder (i.e. the portion supporting the upper back) has a length along a superior-inferior axis greater than a length of the second inflatable bladder (i.e. the portion supporting the head) along the superior-inferior axis and greater than a length of the third inflatable bladder along the superior-inferior axis (i.e. the portion supporting the neck), as suggested by Woggon, for the purpose of ensuring a greater area along the upper back of a patient is supported and treated by the device.
With this modification, the modified ‘193 device would thus teach wherein the first inflatable bladder is dimensioned such that upon the first inflatable bladder annotated Image 1 above) such that the first inflatable bladder bears angularly against the back of the upper thoracic region of the user and the mid thoracic region of the user at least partially below a T7 vertebra (‘193 claims the structure is used to decompress and reduce hyper-kyphosis of the upper thoracic spine; as ‘193 has the claimed structure, however, it would be obvious to modify the ‘193 second inflatable bladder structure to perform the function of decompressing/reducing hyper-kyphosis of the mid thoracic spine at least partially below a T7 vertebra for the purpose of enabling the ‘193 device to treat a greater portion of a user’s back, especially since ‘193 already teaches all of the claimed structures of the claimed device and the claimed use of the device on the mid thoracic spine is purely functional language which could feasible be performed by any inflatable bladder structure) (claim 1; col. 39, lines 32-38), as the first inflatable bladder is inflated and forces the thoracic spine to decompress and reduces hyper-kyphosis of the upper thoracic spine and the mid thoracic spine (second inflatable bladder decompress and reduces hyper-kyphosis of the thoracic spine) (claim 1; col. 39, lines 14-17, lines 32-37).
U.S. Patent ‘193 does not disclose the second inflatable bladder applies a force in an anatomic lateral direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction between the second inflatable bladder and the restraining strap.
However, ‘193 does teach a spacer for the second inflatable bladder to adjust the angulation of the bladder during inflation (spacer between third inflatable bladder, which is for the occiput, and the frame) (‘193; claim 3). Furthermore, Graham ‘693 teaches a spacer for adjusting angulation of a bladder such that the bladder can apply a force in an anatomic lateral direction to provide an uneven distribution of lateral force so as to produce lateral flexion traction (adjustable spacer 150 adjusts a position of the second inflatable bladder 118 to apply an uneven distribution of lateral force to impart lateral flexion traction) (Graham ‘693; Figs. 11-14; col. 15, lines 46-67; col. 16, lines 1-9). Thus, a spacer for adjusting angulation of a bladder, such as in ‘193 claim 3 with the third bladder for the occiput, can be used for applying a force in an anatomic lateral direction to provide an uneven distribution of lateral force so as to produce lateral flexion traction as taught by Graham ‘693.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘193 method to include the second inflatable bladder to apply a force in an anatomic lateral direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction, as taught by ‘193 and Graham ‘693, for the purpose of providing the user with an additional means for therapy and treatment.
With this modification, the modified ‘193 would thus teach producing the lateral flexion traction between the second inflatable bladder and the one or more restraining straps (lateral flexion traction towards the occiput would be occurring at the user between the ‘193 third inflatable bladder beneath the user and the ‘693 straps 158, 160 above the user) (‘193, claim 1, col. 39 lines 19-23, 38-42; Graham ‘693, Figs. 10C-10F, col. 12 lines 53-67, col. 13 lines 1-3).
Regarding claim 32, the modified ‘193 method teaches further comprising a spacer configured to be coupled between a portion of the frame and the first inflatable bladder portion to adjust the angulation of the first inflatable bladder portion during inflation (adjustable spacer 150 adjusts a position of the second inflatable bladder 118 to apply an uneven distribution of lateral force to impart lateral flexion traction) (Graham ‘693; Figs. 11-14; col. 15, lines 46-67; col. 16, lines 1-9). 
Regarding claim 33, the modified ‘193 method teaches wherein the spacer is a wedge-shaped spacer (spacer is wedge shaped) (Graham ‘693; col. 6, lines 42-46).
Regarding claim 34, the modified ‘193 method teaches wherein the spacer is rotatable (spacer is rotatable) (Graham ‘693; col. 6, lines 42-46).
Regarding claim 50, the modified ‘193 method teaches further comprising a spacer configured to be coupled between a portion of the frame and the second inflatable bladder to adjust the angulation of the second inflatable bladder during inflation (‘193; claim 3).
Regarding claim 51, the modified ‘193 method teaches wherein the spacer is a wedge-shaped spacer (‘193; claim 4).
Regarding claim 52, the modified ‘193 method teaches wherein the spacer is rotatable (‘193; claim 5).
Regarding claim 53, the modified ‘193 method teaches wherein upon inflation of the first inflatable bladder, the first inflatable bladder applies a force in the anatomic lateral direction to the thoracic spine to provide an uneven distribution of lateral force to the thoracic spine so as to produce lateral flexion traction (adjustable spacer 150 adjusts a position of the second inflatable bladder 118 to apply an uneven distribution of lateral force to impart lateral flexion traction to the thoracic region) (Graham ‘693; Figs. 11-14; col. 15, lines 46-67; col. 16, lines 1-9).
Claims 14-16, 18, 20, 35-37, 39-40, 48-49, and 54-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 17/460,817 (hereinafter ‘817) in view of Graham ‘693 and Mogaki.
Regarding claim 14, ‘817 discloses a method of treating a spine (spinal treatment system) (‘817; claim 8), the method comprising steps of: 
the traction device comprising a support frame having a transverse neck support projecting upwardly from a base of the support frame (frame having base and neck support coupled to the base; upwardly is a relative term, so wherever the neck support is coupled on the base could be projecting upward) (‘817; claim 8) and first and second inflatable bladders coupled to the neck support (first and second inflatable bladders) (‘817; claim 8), wherein securing the traction device to the head comprises positioning the traction device such that the first inflatable bladder transverses a cervical spine of the user (second inflatable bladder can be for the cervical spine) (‘817; claim 8), and such that the second inflatable bladder transverses an occiput of the user (first inflatable bladder is for the occiput) (‘817; claim 8);
expanding the first inflatable bladder in a direction outward from the neck support and toward and normal to the cervical spine to apply a force in the anatomic anterior direction to the cervical spine to force the cervical spine to curve forwardly (second inflatable bladder is expandable to impart force to cervical spine, which would thereby curve the spine forwards) (‘817; claim 8); 
expanding the first inflatable bladder in a transverse direction to apply an angular traction to the cervical spine (when bladders expand, they do so in more than one direction, and thus the second inflatable bladder would also be able to expand in a transverse direction for applying angular traction when expanding against the cervical spine) (‘817; claim 8); 
and expanding the second inflatable bladder in the anatomic anterior direction and in an anatomic superior direction toward the occiput to apply a force in the anatomic anterior direction and a force in the anatomic superior direction to the occiput to apply an angular traction to the cervical spine (first inflatable bladder expands both transversely and upwards against the occiput to lift and decompress the occipital-cervical junction) (‘817; claim 8) and apply a traction to the occiput to lift the occiput in the anatomic superior direction relative to the cervical spine to decompress an occipital-cervical junction (first inflatable bladder expands upwards and transversely against the occiput to lift and decompress the occipital-cervical junction) (‘817; claim 8)  (‘817; claim 8).
Copending application ‘817 does not disclose securing a traction device to a head of a user by applying one or more restraining straps to the head to restrict movement of the head in an anatomic anterior direction, the angular traction to the cervical spine between the second inflatable bladder and the one or more retraining straps.
However, Graham ‘693 teaches a traction device (Graham ‘693; abstract) including securing a traction device to a head of a user by applying one or more restraining straps to the head to restrict movement of the head in an anatomic anterior direction (straps 158, 160 secure the user’s head to the traction device as the user is lying down, thereby restricting the movement of the user’s head in all directions) (Graham ‘693; Figs. 10C-10F; col. 12, lines 53-67; col. 13, lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of ‘817 to include securing a traction device to a head of a user by applying one or more restraining straps to the head to restrict movement of the head in an anatomic anterior direction, as taught by Graham ‘693, for the purpose of ensuring the user’s head is securely fixed to the traction device while the user is lying flat on a horizontal surface (Graham ‘693; col. 12, lines 53-67; col. 13, lines 1-3).
With this modification, the modified ‘817 would thus teach the angular traction to the cervical spine between the second inflatable bladder and the one or more retraining straps (angular traction towards the occiput would be occurring at the user between the ‘817 first inflatable bladder beneath the user and the ‘693 straps 158, 160 above the user) (‘817, claim 8; Graham ‘693, Figs. 10C-10F, col. 12 lines 53-67, col. 13 lines 1-3).
Copending application ‘817 does not disclose wherein the second inflatable bladder is a single cell inflatable bladder; wherein an entirety of the second inflatable bladder is positioned inferior to a crown of the patient while the traction device is secured to the head of the user.
However, Mogaki teaches a pneumatic massage arrangement with a plurality of air chambers for applying force to the neck and shoulder regions (Mogaki; abstract), wherein the second inflatable bladder is a single cell inflatable bladder (air bags are individual, with respective air feed/discharge ports 17/18) (Mogaki; Figs. 1-3B, 6A-6B; col. 6, lines 22-29; col. 7, lines 40-42); wherein an entirety of the second inflatable bladder is positioned inferior to a crown of the patient while the traction device is secured to the head of the user (air chamber H is completely positioned inferior to the crown of the user’s head when the user is on the device) (Mogaki; Figs. 6A-6B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘817 method such that the second inflatable bladder is a single cell inflatable bladder, and wherein an entirety of the second inflatable bladder is positioned inferior to a crown of the patient while the traction device is secured to the head of the user, as taught by Mogaki, for the purpose of ensuring the bladder can be independently filled separately from the other bladders thereby allowing for greater bladder expansion control, as well as for the purpose of providing the bladder with a specific position on the user which would allow for the whole bladder to be working to act on the user’s occiput without extraneous portions beyond the user’s crown which would not be working to act on the user’s occiput.
Copending application ‘817 does not disclose applying a force in an anatomic lateral direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction between the second inflatable bladder and the one or more restraining straps.
However, ‘817 does teach a spacer for the second inflatable bladder to adjust the angulation of the bladder during inflation (spacer between first inflatable bladder, which is for the occiput, and the frame to adjust angulation of the first inflatable bladder) (‘817; claim 17). Furthermore, Graham ‘693 teaches a spacer for adjusting angulation of a bladder such that the bladder can apply a force in an anatomic lateral direction to provide an uneven distribution of lateral force so as to produce lateral flexion traction (adjustable spacer 150 adjusts a position of the second inflatable bladder 118 to apply an uneven distribution of lateral force to impart lateral flexion traction) (Graham ‘693; Figs. 11-14; col. 15, lines 46-67; col. 16, lines 1-9). Thus, a spacer for adjusting angulation of a bladder, such as in ‘817 claim 17 with the first bladder for the occiput, can be used for applying a force in an anatomic lateral direction to provide an uneven distribution of lateral force so as to produce lateral flexion traction as taught by Graham ‘693.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘817 method to include applying a force in an anatomic lateral direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction, as taught by ‘817 and Graham ‘693, for the purpose of providing the user with an additional means for therapy and treatment.
With this modification, the modified ‘817 would thus teach producing the lateral flexion traction between the second inflatable bladder and the one or more restraining straps (lateral flexion traction towards the occiput would be occurring at the user between the ‘817 first  inflatable bladder beneath the user and the ‘693 straps 158, 160 above the user) (‘817, claim 8; Graham ‘693, Figs. 10C-10F, col. 12 lines 53-67, col. 13 lines 1-3).
Regarding claim 15, the modified ‘817 does not teach comprising the step of alternately inflating and deflating the first and second inflatable bladders.
However, Graham ‘693 further teaches comprising the step of alternately inflating and deflating the first and second inflatable bladders (alternately inflating and deflating the bladder portions, the processes being repeatable) (Graham ‘693; col. 5, lines 33-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘817 method such that it includes the step of alternately inflating and deflating the first and second inflatable bladders, as taught by Graham ‘693, for the purpose of controlling the lifting and stretching of the spine according to the user’s tolerance and promoting nutrient transport to the intervertebral discs as the spine is forced from lesser arcs to greater arcs alternatively (Graham ‘693; col. 8, lines 44-57).
Regarding claim 16, the modified ‘817 teaches comprising the step of repeating inflation and deflation of the first and second inflatable bladders (alternately inflating and deflating the bladder portions, the processes being repeatable) (Graham ‘693; col. 5, lines 33-36).
Regarding claim 18, the modified ‘817 does not teach wherein the traction device comprises a third inflatable bladder coupled to the neck support, wherein securing the traction device to the head comprises positioning the traction device such that the third inflatable bladder transverses an upper thoracic spine of the user.
However, Graham ‘693 further teaches a third inflatable bladder coupled to the neck support (second inflatable air bladder 118 for thoracic spine is coupled to neck support 128) (Graham ‘693; Figs. 1-3, 10D, 10F; col. 9, lines 11-28; col. 10, lines 63-67; col. 11, lines 1-23), wherein securing the traction device to the head comprises positioning the traction device such that the third inflatable bladder transverses an upper thoracic spine of the user (second bladder 118 contacts and expands against the thoracic spine) (Graham ‘693; Figs. 1-3, 10A-10F; col. 9, lines 11-28; col. 10, lines 63-67; col. 11, lines 1-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘817 device to include a third inflatable bladder coupled to the neck support, wherein securing the traction device to the head comprises positioning the traction device such that the third inflatable bladder transverses an upper thoracic spine of the user, as taught by Graham ‘693, for the purpose of providing the user with a means for restoring the lordotic shape of the spine at the thoracic spine (Graham ‘693; col. 11, lines 16-23), and thereby providing the user with an additional means for spine decompression therapy and treatment.
Regarding claim 20, the modified ‘817 does not teach wherein the traction device comprises a valve positioned in communication with a pump system, the first inflatable bladder, and the second inflatable bladder, wherein the method further comprises directing flow from the pump system through the valve to the first inflatable bladder and the second inflatable bladder.
However, Graham ‘693 further teaches wherein the traction device comprises a valve positioned in communication with a pump system, the first inflatable bladder, and the second inflatable bladder, wherein the method further comprises directing flow from the pump system through the valve to the first inflatable bladder and the second inflatable bladder (valve communicates with bladders and pump system; flow directed though the pump system with a valve to the bladders) (Graham ‘693; col. 4, lines 33-35; col. 5, lines 39-44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘817 method such that it includes wherein the traction device comprises a valve positioned in communication with a pump system, the first inflatable bladder, and the second inflatable bladder, wherein the method further comprises directing flow from the pump system through the valve to the first inflatable bladder and the second inflatable bladder, as taught by Graham ‘693, for the purpose of providing the invention with a mechanism for allowing the different bladders to be alternatively and repeatedly inflated and deflated (Graham ‘693; col. 5, lines 33-48).
Regarding claim 35, ‘817 discloses a method of treating a spine (spinal treatment system) (‘817; claim 8), the method comprising steps of: -6-Application No.: 15/857246 Filing Date:December 28, 2017 
the traction device comprising a support frame having a transverse neck support projecting upwardly from a base of the support frame (frame having base and neck support coupled to the base; upwardly is a relative term, so wherever the neck support is coupled on the base could be projecting upward) (‘817; claim 8) and first and second inflatable bladders coupled to the neck support (first and second inflatable bladders) (‘817; claim 8), wherein securing the traction device to the head comprises positioning the traction device such that the first inflatable bladder transverses an upper thoracic spine of the user (second inflatable bladder can be for the thoracic spine) (‘817; claim 8), and such that the second inflatable bladder transverses an occiput of the user without transversing a cervical spine of the user (first inflatable bladder is only for the occiput; the second bladder can be for the cervical spine or thoracic spine, and thus only the second bladder would potentially transverse the cervical spine) (‘817; claim 8); 
expanding the first inflatable bladder in a direction toward the upper thoracic spine to apply a force in the anatomic anterior direction to the thoracic spine to force the thoracic spine to decompress and reduce hyper-kyphosis of the upper thoracic spine (second inflatable bladder is expandable to impart force to thoracic spine, which would thereby curve the spine forwards for decompression and reducing hyper-kyphosis as claimed) (‘817; claim 8); 
and expanding the second inflatable bladder in the anatomic anterior direction and in an anatomic superior direction toward the occiput to apply a force in the anatomic anterior direction and a force in the anatomic superior direction to the occiput to apply an angular traction to the cervical spine (first inflatable bladder expands both transversely and upwards against the occiput to lift and decompress the occipital-cervical junction) (‘817; claim 8) and apply a traction to the occiput to lift the occiput in the anatomic superior direction relative to the cervical spine to decompress an occipital-cervical junction (first inflatable bladder expands upwards and transversely against the occiput to lift and decompress the occipital-cervical junction) (‘817; claim 8)  (‘817; claim 8).
Copending application ‘817 does not disclose securing a traction device to a head of a user by applying one or more restraining straps to the head to restrict movement of the head in an anatomic anterior direction, the angular traction to the cervical spine between the second inflatable bladder and the one or more retraining straps.
However, Graham ‘693 teaches a traction device (Graham ‘693; abstract) including securing a traction device to a head of a user by applying one or more restraining straps to the head to restrict movement of the head in an anatomic anterior direction (straps 158, 160 secure the user’s head to the traction device as the user is lying down, thereby restricting the movement of the user’s head in all directions) (Graham ‘693; Figs. 10C-10F; col. 12, lines 53-67; col. 13, lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of ‘817 to include securing a traction device to a head of a user by applying one or more restraining straps to the head to restrict movement of the head in an anatomic anterior direction, as taught by Graham ‘693, for the purpose of ensuring the user’s head is securely fixed to the traction device while the user is lying flat on a horizontal surface (Graham ‘693; col. 12, lines 53-67; col. 13, lines 1-3).
With this modification, the modified ‘817 would thus teach the angular traction to the cervical spine between the second inflatable bladder and the one or more retraining straps (angular traction towards the occiput would be occurring at the user between the ‘817 first inflatable bladder beneath the user and the ‘693 straps 158, 160 above the user) (‘817, claim 8; Graham ‘693, Figs. 10C-10F, col. 12 lines 53-67, col. 13 lines 1-3).
Copending application ‘817 does not disclose wherein the second inflatable bladder is a single cell inflatable bladder; wherein an entirety of the second inflatable bladder is positioned inferior to a crown of the patient while the traction device is secured to the head of the user.
However, Mogaki teaches a pneumatic massage arrangement with a plurality of air chambers for applying force to the neck and shoulder regions (Mogaki; abstract), wherein the second inflatable bladder is a single cell inflatable bladder (air bags are individual, with respective air feed/discharge ports 17/18) (Mogaki; Figs. 1-3B, 6A-6B; col. 6, lines 22-29; col. 7, lines 40-42); wherein an entirety of the second inflatable bladder is positioned inferior to a crown of the patient while the traction device is secured to the head of the user (air chamber H is completely positioned inferior to the crown of the user’s head when the user is on the device) (Mogaki; Figs. 6A-6B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘817 method such that the second inflatable bladder is a single cell inflatable bladder, and wherein an entirety of the second inflatable bladder is positioned inferior to a crown of the patient while the traction device is secured to the head of the user, as taught by Mogaki, for the purpose of ensuring the bladder can be independently filled separately from the other bladders thereby allowing for greater bladder expansion control, as well as for the purpose of providing the bladder with a specific position on the user which would allow for the whole bladder to be working to act on the user’s occiput without extraneous portions beyond the user’s crown which would not be working to act on the user’s occiput.
Copending application ‘817 does not disclose applying a force in an anatomic lateral direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction between the second inflatable bladder and the one or more restraining straps.
However, ‘817 does teach a spacer for the second inflatable bladder to adjust the angulation of the bladder during inflation (spacer between first inflatable bladder, which is for the occiput, and the frame to adjust angulation of the first inflatable bladder) (‘817; claim 17). Furthermore, Graham ‘693 teaches a spacer for adjusting angulation of a bladder such that the bladder can apply a force in an anatomic lateral direction to provide an uneven distribution of lateral force so as to produce lateral flexion traction (adjustable spacer 150 adjusts a position of the second inflatable bladder 118 to apply an uneven distribution of lateral force to impart lateral flexion traction) (Graham ‘693; Figs. 11-14; col. 15, lines 46-67; col. 16, lines 1-9). Thus, a spacer for adjusting angulation of a bladder, such as in ‘817 claim 17 with the first bladder for the occiput, can be used for applying a force in an anatomic lateral direction to provide an uneven distribution of lateral force so as to produce lateral flexion traction as taught by Graham ‘693.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘817 method to include applying a force in an anatomic lateral direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction, as taught by ‘817 and Graham ‘693, for the purpose of providing the user with an additional means for therapy and treatment.
With this modification, the modified ‘817 would thus teach producing the lateral flexion traction between the second inflatable bladder and the one or more restraining straps (lateral flexion traction towards the occiput would be occurring at the user between the ‘817 first  inflatable bladder beneath the user and the ‘693 straps 158, 160 above the user) (‘817, claim 8; Graham ‘693, Figs. 10C-10F, col. 12 lines 53-67, col. 13 lines 1-3).
Regarding claim 36, the modified ‘817 does not teach comprising the step of alternately inflating and deflating the first and second inflatable bladders.
However, Graham ‘693 further teaches comprising the step of alternately inflating and deflating the first and second inflatable bladders (alternately inflating and deflating the bladder portions, the processes being repeatable) (Graham ‘693; col. 5, lines 33-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘817 method such that it includes the step of alternately inflating and deflating the first and second inflatable bladders, as taught by Graham ‘693, for the purpose of controlling the lifting and stretching of the spine according to the user’s tolerance and promoting nutrient transport to the intervertebral discs as the spine is forced from lesser arcs to greater arcs alternatively (Graham ‘693; col. 8, lines 44-57).
Regarding claim 37, the modified ‘817 teaches comprising the step of repeating inflation and deflation of the first and second inflatable bladders (alternately inflating and deflating the bladder portions, the processes being repeatable) (Graham ‘693; col. 5, lines 33-36).
Regarding claim 39, the modified ‘817 teaches wherein the traction device comprises a third inflatable bladder coupled to the neck support, wherein securing the traction device to the head comprises positioning the traction device such that the third inflatable bladder transverses the cervical spine of the user.
However, Graham ‘693 further teaches a third inflatable bladder coupled to the neck support (first inflatable air bladder 116 is coupled to neck support 128) (Figs. 1-3, 10D, 10F; col. 8, line 62), wherein securing the traction device to the head comprises positioning the traction device such that the third inflatable bladder transverses the cervical spine of the user (bladder 116 expands towards the cervical spine to curve it along the illustrated +Z axis into the normal lordotic shape, as well as expanding out transversely in the illustrated +/-Y directions) (Figs. 1, 10D, 10F; col. 9, lines 11-26; col. 10, lines 21-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘817 device to include a third inflatable bladder coupled to the neck support, wherein securing the traction device to the head comprises positioning the traction device such that the third inflatable bladder transverses the cervical spine of the user, as taught by Graham ‘693, for the purpose of providing the user with a means for restoring the lordotic shape of the spine at the cervical spine (Graham ‘693; col. 10, lines 21-36), and thereby providing the user with an additional means for spine therapy and treatment.
Regarding claim 40, the modified ‘817 teaches wherein the third inflatable -7-Application No.: 15/857246Filing Date:December 28, 2017bladder is positioned between the first inflatable bladder and the second inflatable bladder (Graham ‘693 bladder 116 is for the cervical spine, which is between the occiput and thoracic regions and is thus between the ‘817 first bladder for the occiput and second bladder for the thoracic region) (‘817, claim 8; Graham ‘693, Figs. 1, 10D, 10F, col. 9 lines 11-26, col. 10 lines 21-36).
Regarding claim 48, the modified ‘817 teaches further comprising expanding the third inflatable bladder in a direction toward the upper thoracic spine to apply a force in the anatomic anterior direction to the thoracic spine to force the thoracic spine to decompress and reduce hyper-kyphosis of the upper thoracic spine (second bladder 118 expands upwards and transversely against the thoracic spine to decompress it and reduce hyper-kyphosis) (Graham ‘693; Figs. 1-3, 10A-10F; col. 9, lines 11-28; col. 10, lines 63-67; col. 11, lines 1-23).
Regarding claim 49, the modified ‘817 teaches wherein expanding the third inflatable bladder comprises expanding the third inflatable bladder towards the thoracic spine to apply a force in the anatomic lateral direction to the thoracic spine to provide an uneven distribution of lateral force to the thoracic spine so as to produce lateral flexion traction (adjustable spacer 150 adjusts a position of the second inflatable bladder 118 to apply an uneven distribution of lateral force to impart lateral flexion traction to the thoracic region) (Graham ‘693; Figs. 11-14; col. 15, lines 46-67; col. 16, lines 1-9).
Regarding claim 54, the modified ‘817 teaches wherein expanding the first inflatable bladder comprises expanding the first inflatable bladder towards the thoracic spine to apply a force in the anatomic lateral direction to the thoracic spine to provide an uneven distribution of lateral force to the thoracic spine so as to produce lateral flexion traction (adjustable spacer 150 adjusts a position of the second inflatable bladder 118 to apply an uneven distribution of lateral force to impart lateral flexion traction to the thoracic region) (Graham ‘693; Figs. 11-14; col. 15, lines 46-67; col. 16, lines 1-9).
Regarding claim 55, the modified ‘817 teaches further comprising expanding the third inflatable bladder in a direction outward from the neck support and toward and normal to the cervical spine to apply a force in the anatomic anterior direction to the cervical spine to force the cervical spine to curve forwardly (bladder 116 expands towards and normal to the cervical spine to curve it forward along the illustrated +Z axis into the normal lordotic shape) (Figs. 1, 10D, 10F; col. 9, lines 11-26; col. 10, lines 21-36).
Regarding claim 56, the modified ‘817 teaches wherein expanding the first inflatable bladder comprises expanding the first inflatable bladder towards the upper thoracic spine to apply a force in an anatomic inferior direction to the thoracic spine (second inflatable bladder is expandable to impart force to thoracic spine; bladders expand in multiple directions, and would thus be able to apply the force out in an inferior direction towards the thoracic region from the neck support) (‘817; claim 8).
This is a provisional nonstatutory double patenting rejection.
Claims 28, 32-34, and 50-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 17/460,817 (hereinafter ‘817) in view of Graham ‘693, Mogaki, and Woggon.
Regarding claim 28, ‘817 discloses a traction device (spinal treatment system having a traction device) (‘817; claim 8) comprising: 
a frame having a base and a neck support coupled to the base to support the neck of a user during use  (frame having base and neck support coupled to the base) (‘817; claim 8); 
a first inflatable bladder coupled to the neck support, the first inflatable bladder configured to expand in a first angular direction from the neck support while the neck support supports the neck of the user (second inflatable bladder coupled to the neck support is expandable from the neck support to impart force to thoracic spine, which would thereby curve the spine forwards; when bladders expand, they do so in more than one direction, and thus the second inflatable bladder would also be able to expand both upwards towards the thoracic spine as well as in a normal transverse direction) (‘817; claim 8); 
a second inflatable bladder coupled to the neck support, the second inflatable bladder being expandable in a second angular direction from the neck support toward an occiput of the user upon inflation (first inflatable bladder expands from the neck support both transversely and upwards against the occiput to lift and decompress the occipital-cervical junction) (‘817; claim 8); 
wherein upon the second inflatable bladder expanding in the second angular direction, the second inflatable bladder bears angularly against the occiput of the user as the second inflatable bladder is inflated and applies a force in an anatomic superior direction to the occiput to apply an angular traction to the cervical spine (first inflatable bladder expands both transversely and upwards against the occiput to lift and decompress the occipital-cervical junction) (‘817; claim 8) and apply a traction to the occiput to lift the occiput in the anatomic superior direction relative to the cervical spine to force the occipital-cervical junction to decompress (first inflatable bladder expands upwards and transversely against the occiput to lift and decompress the occipital-cervical junction) (‘817; claim 8)  (‘817; claim 8). 
Copending application ‘817 does not disclose a restraining strap configured to restrict movement of the head in an anatomic anterior direction, the angular traction to the cervical spine between the second inflatable bladder and the one or more retraining straps.
However, Graham ‘693 teaches a traction device (Graham ‘693; abstract) including a restraining strap configured to restrict movement of the head in an anatomic anterior direction (straps 158, 160 secure the user’s head to the traction device as the user is lying down, thereby restricting the movement of the user’s head in all directions) (Graham ‘693; Figs. 10C-10F; col. 12, lines 53-67; col. 13, lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of ‘817 to include a restraining strap configured to restrict movement of the head in an anatomic anterior direction, as taught by Graham ‘693, for the purpose of ensuring the user’s head is securely fixed to the traction device while the user is lying flat on a horizontal surface (Graham ‘693; col. 12, lines 53-67; col. 13, lines 1-3).
With this modification, the modified ‘817 would thus teach the angular traction to the cervical spine between the second inflatable bladder and the one or more retraining straps (angular traction towards the occiput would be occurring at the user between the ‘817 first inflatable bladder beneath the user and the ‘693 straps 158, 160 above the user) (‘817, claim 8; Graham ‘693, Figs. 10C-10F, col. 12 lines 53-67, col. 13 lines 1-3).
Copending application ‘817 does not disclose a third inflatable bladder coupled to the neck support, the third inflatable bladder configured to expand in an outward direction from the neck support toward the neck of the user and expandable in a transverse direction normal to the outward direction upon inflation; and wherein upon the third inflatable bladder expanding in the outward direction, the third inflatable bladder bears outwardly against the back of the neck of the user as the third inflatable bladder is inflated and forces the cervical spine to curve forwardly, and upon expanding in the transverse direction, the third inflatable bladder applies an angular traction to the cervical spine as the third inflatable bladder is inflated.
However, Graham ‘693 further teaches a third inflatable bladder coupled to the neck support (first inflatable air bladder 116 is coupled to neck support 128) (Figs. 1-3, 10D, 10F; col. 8, line 62), the third inflatable bladder configured to expand in an outward direction from the neck support toward the neck of the user and expandable in a transverse direction normal to the outward direction upon inflation (bladder 116 expands upwards the cervical spine to curve it along the illustrated +Z axis into the normal lordotic shape, as well as expanding out transversely in the illustrated +/-Y directions) (Figs. 1, 10D, 10F; col. 9, lines 11-26; col. 10, lines 21-36); and wherein upon the third inflatable bladder expanding in the outward direction, the third inflatable bladder bears outwardly against the back of the neck of the user as the third inflatable bladder is inflated and forces the cervical spine to curve forwardly (bladder 116 contacts and applies vertical force to the cervical spine to lift the cervical spine for creating a spinal apex) (Graham ‘693; Figs. 10D, 10F; col. 9, lines 11-26; col. 10, lines 21-36), and upon expanding in the transverse direction, the third inflatable bladder applies an angular traction to the cervical spine as the third inflatable bladder is inflated (bladder 116 also expands transversely to apply an angular traction to the cervical spine) (Graham ‘693; Figs. 10D, 10F; col. 9, lines 11-26; col. 10, lines 21-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘817 device to include a third inflatable bladder coupled to the neck support configured to expand as claimed, as taught by Graham ‘693, for the purpose of providing the user with a means for restoring the lordotic shape of the spine at the cervical spine (Graham ‘693; col. 10, lines 21-36), and thereby providing the user with an additional means for spine therapy and treatment.
Copending application ‘817 does not disclose wherein the first inflatable bladder is dimensioned such that upon the first inflatable bladder expanding in the first angular direction while the neck support supports the neck of the user, the first inflatable bladder has a length along a superior-inferior axis greater than a length of the second inflatable bladder along the superior-inferior axis upon the second inflatable bladder-5-Application No.: 15/857246Filing Date:December 28, 2017 expanding in the second angular direction and greater than a length of the third inflatable bladder along the superior-inferior axis upon the third inflatable bladder expanding in the outward direction such that the first inflatable bladder bears angularly against the back of the upper thoracic region of the user and the mid thoracic region of the user at least partially below a T7 vertebra as the first inflatable bladder is inflated and forces the thoracic spine to decompress and reduces hyper-kyphosis of the upper thoracic spine and the mid thoracic spine.
However, Woggon teaches a traction apparatus (Woggon; abstract) with three sections: one of supporting the head, one for supporting the neck, and one for supporting the upper back (cushion 20, apparatus 40, and apparatus 100, respectively) (Woggon; Fig. 1). Woggon suggests the first support for the upper back (i.e. apparatus 100) has a length along a superior-inferior axis greater than a length of the second support for the neck (i.e. apparatus 40) along the superior-inferior axis and greater than a length of the third support for the head along the superior-inferior axis (i.e. cushion 20) (see annotated Image 1 above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘817 device such that the first inflatable bladder (i.e. the portion supporting the upper back/thoracic spine) has a length along a superior-inferior axis greater than a length of the second inflatable bladder (i.e. the portion supporting the head/occiput) along the superior-inferior axis and greater than a length of the third inflatable bladder along the superior-inferior axis (i.e. the portion supporting the neck/cervical spine), as suggested by Woggon, for the purpose of ensuring a greater area along the upper back of a patient is supported and treated by the device.
With this modification, the modified ‘817 device would thus teach wherein the first inflatable bladder is dimensioned such that upon the first inflatable bladder first inflatable bladder has a length along a superior-inferior axis greater than a length of the second inflatable bladder along the superior-inferior axis upon the second inflatable bladder expanding in the second angular direction and greater than a length of the third inflatable bladder along the superior-inferior axis upon the third inflatable bladder expanding in the outward direction (support portion under the upper back and thoracic spine area is larger than the other two support portions under the neck and occiput) (see Woggon annotated Image 1 above) such that the first inflatable bladder bears angularly against the back of the upper thoracic region of the user and the mid thoracic region of the user at least partially below a T7 vertebra (modified ‘817 second bladder expands against the thoracic region of the spine, thereby decompressing and reducing hyper-kyphosis of the upper thoracic spine; as ‘817 has the claimed bladder structure, however, it would be obvious to modify the ‘817 second inflatable bladder to perform the function of decompressing/reducing hyper-kyphosis of the mid thoracic spine at least partially below a T7 vertebra for the purpose of enabling the ‘817 device to treat a greater portion of a user’s back, especially since the claimed use of the device on the mid thoracic spine is purely functional language which could feasible be performed by any inflatable bladder structure) (‘817; claim 8), as the first inflatable bladder is inflated and forces the thoracic spine to decompress and reduces hyper-kyphosis of the upper thoracic spine and the mid thoracic spine (second inflatable bladder expands to impart force to thoracic spine for decompressing and reducing hyper-kyphosis of the thoracic spine) (‘817; claim 8).
Copending application ‘817 does not disclose wherein the second inflatable bladder is a single cell inflatable bladder; wherein an entirety of the second inflatable bladder is positioned inferior to a crown of the patient while the traction device is secured to the head of the user.
However, Mogaki teaches a pneumatic massage arrangement with a plurality of air chambers for applying force to the neck and shoulder regions (Mogaki; abstract), wherein the second inflatable bladder is a single cell inflatable bladder (air bags are individual, with respective air feed/discharge ports 17/18) (Mogaki; Figs. 1-3B, 6A-6B; col. 6, lines 22-29; col. 7, lines 40-42); wherein an entirety of the second inflatable bladder is positioned inferior to a crown of the patient while the traction device is secured to the head of the user (air chamber H is completely positioned inferior to the crown of the user’s head when the user is on the device) (Mogaki; Figs. 6A-6B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘817 method such that the second inflatable bladder is a single cell inflatable bladder, and wherein an entirety of the second inflatable bladder is positioned inferior to a crown of the patient while the traction device is secured to the head of the user, as taught by Mogaki, for the purpose of ensuring the bladder can be independently filled separately from the other bladders thereby allowing for greater bladder expansion control, as well as for the purpose of providing the bladder with a specific position on the user which would allow for the whole bladder to be working to act on the user’s occiput without extraneous portions beyond the user’s crown which would not be working to act on the user’s occiput.
Copending application ‘817 does not disclose applying a force in an anatomic lateral direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction between the second inflatable bladder and the one or more restraining straps.
However, ‘817 does teach a spacer for the second inflatable bladder to adjust the angulation of the bladder during inflation (spacer between first inflatable bladder, which is for the occiput, and the frame to adjust angulation of the first inflatable bladder) (‘817; claim 17). Furthermore, Graham ‘693 teaches a spacer for adjusting angulation of a bladder such that the bladder can apply a force in an anatomic lateral direction to provide an uneven distribution of lateral force so as to produce lateral flexion traction (adjustable spacer 150 adjusts a position of the second inflatable bladder 118 to apply an uneven distribution of lateral force to impart lateral flexion traction) (Graham ‘693; Figs. 8, 10C-14; col. 15, lines 46-67; col. 16, lines 1-9). Thus, a spacer for adjusting angulation of a bladder, such as in ‘817 claim 17 with the first bladder for the occiput, can be used for applying a force in an anatomic lateral direction to provide an uneven distribution of lateral force so as to produce lateral flexion traction as taught by Graham ‘693.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘817 method to include applying a force in an anatomic lateral direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction, as taught by ‘817 and Graham ‘693, for the purpose of providing the user with an additional means for therapy and treatment.
With this modification, the modified ‘817 would thus teach producing the lateral flexion traction between the second inflatable bladder and the one or more restraining straps (lateral flexion traction towards the occiput would be occurring at the user between the ‘817 first  inflatable bladder beneath the user and the ‘693 straps 158, 160 above the user) (‘817, claims 8, 17; Graham ‘693, Figs. 8, 10C-10F, col. 12 lines 53-67, col. 13 lines 1-3).
Regarding claim 32, the modified ‘817 teaches further comprising a spacer configured to be coupled between a portion of the frame and the first inflatable bladder to adjust the angulation of the first inflatable bladder during inflation (second inflatable bladder for the thoracic region was modified previously by Graham ‘693 to have the ‘817 claim 17 spacer between second inflatable bladder, which is for the thoracic spine, and the frame to adjust angulation of the second inflatable bladder) (‘817, claim 17; Graham ‘693, Figs. 8, 10C-10F, col. 15, lines 46-67; col. 16, lines 1-9).
Regarding claim 33, the modified ‘817 teaches wherein the spacer is a wedge-shaped spacer (spacer is wedge shaped) (Graham ‘693; Figs. 8, 10C-10F; col. 6, lines 42-46).
Regarding claim 34, the modified ‘817 teaches wherein the spacer is rotatable (spacer is rotatable) (Graham ‘693; Figs. 8, 10C-10F; col. 6, lines 42-46).
Regarding claim 50, the modified ‘817 teaches further comprising a spacer configured to be coupled between a portion of the frame and the second inflatable bladder to adjust the angulation of the second inflatable bladder during inflation (spacer between first inflatable bladder, which is for the occiput, and the frame to adjust angulation of the first inflatable bladder) (‘817; claim 17).
Regarding claim 51, the modified ‘817 teaches wherein the spacer is a wedge-shaped spacer (spacer is wedge shaped) (Graham ‘693; Figs. 8, 10C-10F; col. 6, lines 42-46).
Regarding claim 52, the modified ‘817 teaches wherein the spacer is rotatable (spacer is rotatable) (Graham ‘693; Figs. 8, 10C-10F; col. 6, lines 42-46).
Regarding claim 53, the modified ‘817 teaches wherein upon inflation of the first inflatable bladder, the first inflatable bladder applies a force in the anatomic lateral direction to the thoracic spine to provide an uneven distribution of lateral force to the thoracic spine so as to produce lateral flexion traction (‘817 second inflatable bladder for the thoracic region was modified previously by Graham ‘693 to have the ‘817 claim 17 spacer between second inflatable bladder, which is for the thoracic spine, and the frame to adjust angulation of the second inflatable bladder; Graham ‘693 teaches these spacers are used for providing uneven distribution of lateral force to produce lateral flexion traction) (‘817, claim 17; Graham ‘693, Figs. 8, 10C-10F, col. 15, lines 46-67; col. 16, lines 1-9).
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. 
On page 11 in the second and third paragraphs of the Applicant’s remarks, the Applicant argues that they have amended the claims and specification to overcome the objections of the previous office action. The Examiner agrees, and thus is withdrawing those objections. 
Applicant’s arguments on pages 11-19 of the Applicant’s remarks with respect to independent claims 14, 28, and 35 have been considered but are moot in view of new grounds of rejection with new additional Graham ‘693 and Mogaki references being used in the current rejection as discussed above.
On page 19 in the “Double Patenting Rejection” section of the Applicant’s remarks, the Applicant argues that they have amended the claims to overcome the double patenting rejections of the previous office action. However, the Examiner respectfully disagrees as the newly amended limitations to the independent claims can still be taught by U.S. Patent ‘193 in view of Graham ‘693, Mogaki, and Woggon as discussed above. Thus, the double patenting rejection of the claims is being maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785              

/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785